Citation Nr: 1436258	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to May 21, 2012, 

3.  Entitlement to an initial rating in excess of 10 percent from May 21, 2012.  

4.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues were remanded by the Board in July 2011 for additional development, that development has been accomplished and the issues are ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's low back disability is not related to service.

2.  Prior to May 21, 2012, the Veteran's migraine headaches were manifested by prostrating attacks occurring at less than once a month.

3.  From May 21, 2012, the Veteran's migraines have been manifested by prostrating attacks occurring more than once per month.

4.  The Veteran's service-connected disabilities do not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Prior to May 21,2012, the criteria for a rating in excess of 10 percent for migraines were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

3.  From May 21, 2012, the criteria for a 30 percent rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for a total rating based on individual unemployability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a)(b), 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2009 and August 2011 letters satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  

This matter was most recently before the Board in July 2011, when the case was remanded to the VA RO in Buffalo, New York (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of providing the Veteran with VCAA notice regarding the TDIU claim, obtaining new VA examinations, and in order to request additional records pertaining to the Veteran's treatment for her migraines.

Following remand for new VA examinations, the Veteran was examined in May 2012.  The May 2012 VA examiner obtained an accurate history and listened to the Veteran's assertions, and laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to sciatica of the low back.  Sciatica is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to sciatica.  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), service connection may be established by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Analysis

Service treatment records include intermittent reports of back pain and sciatica.

The claim file includes a letter from the Veteran's parents in which they noted that the Veteran's sciatica prevented her from working long hours and that the Veteran's mother also suffered from sciatic nerve pain.  

A June 2009 VA examination included the Veteran's report that her sciatica began during her pregnancy while in service and that she had experienced intermittent symptoms with remissions.  
In her January 2010 notice of disagreement, the Veteran explained that she was diagnosed with sciatica when she was pregnant and that she still had pain today.  A June 2010 x-ray report of the spine was normal.  

At a May 2012 VA examination, the Veteran explained that, since her last VA examination, she continued to have pain on her right side and down to her knee about once a week and lasting for three hours.  She stated that this was not brought on by anything specific but began during her pregnancy.  She stated that she was seen once "a while ago" for her back pain.  

Following a review of the Veteran's claim file and physical examination of the Veteran, the VA examiner determined that the Veteran's sciatica was less likely than not incurred in or caused by service.  The examiner explained that the Veteran had intermittent occurrences of sciatica which were unrelated to previous episodes.  She determined that there was no evidence of chronicity of sciatica from the present to the Veteran's service.  

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Stated differently, competent lay evidence is capable of lay observation and does not require specialized education, training, or experience 

Symptoms such as back pain are capable of lay observation, however the Veteran is not competent to attribute her symptoms to a chronic disease or to determine the etiology of such symptoms.   

The evidence of record suggests that the Veteran had sciatica in service and intermittent sciatica thereafter.  However, the competent medical evidence of record, specifically the findings of the May 2012 VA examiner, note that while the Veteran has the same symptoms as she did in service, those symptoms are not reflective of a chronic condition and are unrelated to service.  

While the Veteran has argued that her continuous symptoms demonstrate a chronic disorder, sciatica is not amongst the chronic diseases where continuity may establish service connection and the competent medical evidence is against a finding that there is a relationship between the Veteran's sciatica and service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013)

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a low back disability is not warranted.

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  The Board has staged the Veteran's migraine ratings to accurately reflect the fluctuating severity of her symptoms.

Migraine headaches are rated under 38 C.F.R. § 4.124a , Diagnostic Code 8100. Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.

A 50 percent disability evaluation is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100. 

The term prostrating attack is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Analysis

The claim file includes a March 2009 letter from the Veteran's parents in which they explained that the Veteran had to lie down in dark rooms all day and avoid sounds when she had migraines.  They noted that at times the Veteran went to the emergency room for treatment.  They stated that the Veteran worked for a year but that because of the stress from her migraines she worked very few hours and ultimately decided to leave her job to stay with them and care for her son.  
A June 2009 VA examination included the Veteran's reports of migraines two to three times a month.  The Veteran reported that when she could during these headaches she went home to rest in a dark room.  She stated that she had a good response to medication and noted that she took Excedrin and had not taken prescribed migraine medication in six months.  The Veteran explained that she was not working but was applying for jobs.

In her January 2010 notice of disagreement, the Veteran explained that she had had multiple visits to the emergency room for her migraines and that when she had a migraine attacks she was unable to function.  She stated that she could not work, eat or sleep during attacks and noted that her vision was blurred.  She stated she spent countless hours in the hospital with a high dosage of medication.  

At her June 2010 VA examination, the Veteran described persistent headaches which occurred every couple of weeks.  She stated about every two months she was unable to function and went to the emergency room.  She stated that she vomited about once every other month with prostrating headaches and had to go into a dark room when she got a headache.  She described little or no response to treatment.  

She described having one headache per month in the last year and stated that less than half of those attacks were prostrating.  She stated that she could not find work but may start working at Fort Drum.

In her July 2010 substantive appeal, the Veteran explained that she had migraine attacks about once a week.

Private treatment records dated in August 2010 noted that the Veteran had multiple attacks of migraines where she was treated at the emergency room several times.  She was given medication which worked at times.  She stated that her headaches lasted from a few minutes to a few days. 

An October 2010 private treatment note reported that the Veteran used prescription medication for her migraines at night.  She explained to her physician that her migraines had subsided and that she was not having any problems with headaches .

At her May 2012 VA examination, the Veteran stated that, since her last examination, she was still getting headaches, three times per week, and was taking medication as needed and medication at night time.  She stated that about three to four times a week she had to go to bed for an hour or so and that when she was working she worked through her headaches but that she went home about four to five days per month when her headaches were bad.  

She described her headaches as pounding, she stated that she experienced nausea, decreased concentration, sensitivity to light and sound, and irritability.  The Veteran explained that she look prescription medication as needed and also took medication to prevent headaches.  The Veteran provided the examiner with a refill bottle of prescription medication from December 2010 and stated that she took a half a pill at bedtime because the pills made her sleepy. 

The Veteran explained that she had been employed until January 2012 and that she worked for eighteen months until the position was unavailable.  She explained that while she did leave work when her headaches were at their worst it did not preclude her from obtaining and maintaining employment.

The examiner stated that the Veteran had characteristic prostrating attacks more frequently than once per month.  The examiner stated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  

The VA examiner additionally noted that there was a discrepancy between the Veteran's reported headaches and her reports to her primary care physician.  

Prior to May 21, 2012, the evidence of record does not demonstrate symptoms approximating headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months- the criteria for the next higher, 30 percent disability rating.  

While the Veteran has noted severe headaches, she has not described headaches with the severity or frequency as those described in the next higher rating; in June 2009 she described prostrating headaches as occurring about every two months.  Moreover, October 2010 private treatment notes demonstrate a marked improvement of the Veteran's symptoms with new medication.  

For this period symptoms approximating headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months are simply not demonstrated by the evidence of record.

From May 21, 2012, the date of the Veteran's most recent VA examination, the evidence demonstrates prostrating migraines occurring on average once a month over the previous several months.  

These migraines are not shown by the VA examiner to be very frequent in nature nor does the evidence suggest severe economic inadaptability described in the higher, 50 percent disability rating.  

The Board is cognizant of the Veteran's contentions that her migraines are more severe than previously determined by the RO and that she is unable to work secondary to her migraines.  The Board finds, however, that inconsistencies in her reports as to the severity and effects of her migraine symptoms render her less credible.

In June 2009 the Veteran stated that she was looking for work and in June 2010 she told a VA examiner that she was having difficulty finding work.  In contrast, in her July 2010 substantive appeal, the Veteran stated that she could not work due to migraines and spent "countless hours" in the hospital..  

In October 2010 the Veteran reported marked improvement in her symptoms but reported more frequent symptoms in her May 2012 VA examination.  Further, the May 2012 VA examiner noted differences between the Veteran's reports to her as opposed to reports made to her private physicians.  Moreover, the Veteran reported on numerous occasions that she regularly sought emergency treatment for her migraine symptoms, however, despite the RO's request for records pertaining to that treatment, the evidence does not demonstrate emergency care with the frequency described by the Veteran.  Thus, while higher disability ratings may have been available based on the Veteran's reports alone, because her credibility is in question, the Board must rely more heavily on the medical evidence which supports the findings of the assignment of a 10 percent rating prior to May 21, 2012 and a 30 percent from the date in which the Veteran's May 2012 VA examiner concluded that the Veteran had prostrating migraines more than once a month.  

The evidence shows that the Veteran's migraine symptoms include pain, fatigue, nausea, vomiting, sensitivity to light and sound and irritability; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected [whatever] disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Prior to May 21, 2012, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for migraines; there is no doubt to be resolved; and an increased rating is not warranted for that period on appeal.  Resolving the benefit of the doubt in favor of the Veteran, a 30 percent rating, but no higher, is warranted for migraines from May 21, 2012.

Total Disability Based on Individual Unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

The Veteran is presently rated for a right shoulder strain, rated at 10 percent; chronic microcytic anemia, rated at 10 percent; and migraines, rated at 30 percent.  Following the assignment of that 30 percent rating, the Veteran has a total disability rating of 40 percent.  38 C.F.R. § 4.25, 4.26 (2013). 

The Veteran does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2013).  

There is no competent evidence that the Veteran's disabilities render her unable to secure or follow a substantially gainful occupation by reason of her service-connected disability. 

Despite the fact that the Veteran does not meet the schedular criteria, a TDIU may still be granted.  If the claimant does not meet the schedular criteria yet the evidence still establishes that he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities, the Board may submit the matter to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

As described above, the Veteran and her parents have described interruptions in her ability to work secondary to her migraines.  Significantly, however, the Veteran's disabilities each allow for higher schedular ratings based upon the impact upon her employability.  Indeed, the rating criteria for migraines specifically include criteria based upon the Veteran's inability to function; however, the evidence does not demonstrate the greater impairment described in those criteria.

Moreover, during her May 2012 VA examination, a VA examiner noted that it was less likely than not that the Veteran service-connected disabilities would preclude the Veteran from securing or following substantially gainful gainful employment either individually or collectively.

The examiner noted that the Veteran had been employed until January 2012 and that she worked for eighteen months until the position expired.  She stated that she had not been actively looking for work and was caring for her nine year old son.  She stated that she did have to leave work when her headaches were at their worst but that did not preclude her from obtaining and maintaining employment for over eighteen months.  It was noted that the Veteran's other service connected disabilities would not preclude employment and treatment notes demonstrated that the Veteran's shoulder, itself, did not hurt.  Following examination of the Veteran, the VA examiner concluded that the Veteran's anemia did not impact her ability to  work.  

Determining whether the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation requires specialized medical training that the Veteran does not have.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, in discussing her employment outlook, the Veteran has also mentioned that factors outside of her service connected disabilities have caused her to not actively seek employment. 

The preponderance of the evidence is against the Veteran's claim for a TDIU; the schedular qualifications for consideration of a TDIU have not been met; there is no doubt to be resolved; and referring this matter to the Director, Compensation and Pension Service for extraschedular consideration is not warranted.




ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Prior to May 21, 2012, entitlement to an initial rating in excess of 10 percent for migraine headaches is denied.

From May 21, 2012, entitlement to a rating of 30 percent for migraine headaches is granted.

Entitlement to a total disability rating based on individual employability (TDIU) is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


